1. Except where some special relationship between the defendant and the plaintiff forbids, the defendant may defeat a recovery of land by showing that at the time the action was instituted legal title, including such a title by prescription, was held by a third person; and this he may do without connecting himself with such outstanding title. Sutton v. McLeod,  29 Ga. 589 (3), 594; Vick v. Georgia Power Co.,  178 Ga. 869 *Page 170 
(3), 877 (174 S.E. 713); Powell on Actions for Land, 185, 187 §§ 157, 159.
2. In order to constitute the element of continuity which is essential to adverse possession as the foundation of a good prescriptive title (Code, §§ 85-402, 85-406, 85-407, 85-414; 2 C. J. 80, § 64; 1 Am. Jur. 877, §§ 147, 148), it is not necessary that adverse possession be maintained for the statutory period by the same person, since continuity may just as effectively be shown by the successive bona fide possessions of several persons, provided the requisite privity exists between them, so as to thus permit a tacking of their unbroken successive possessions. Morrison v. Hays,  19 Ga. 294 (2), 296; Rainey v. Rainey, 169 Ga. 172 (3) (150 S.E. 95); 1 Am. Jur. 879 (§ 151).
(a) In order to show privity between successive occupants, all that is necessary is that one shall have received his possession from the other by some act of such other or by operation of law. Morgan v. Jenson, 47 N.D. 137
(181 N.W. 89); Harris v. Grayson, 146 Okla. 291 (294 P. 187); Illinois Steel Co. v. Budzisz, 106 Wis. 499 (81 N.W. 1027, 82 N.W. 534, 48 L.R.A. 830, notes, 80 Am. St. Rep. 54); 1 Am.Jur. 880, § 153. It is not necessary that such a transfer be in writing, since this may be accomplished by a parol agreement or understanding, under which the actual possession of the premises is delivered, as well as by a written conveyance. Illinois Steel Co. v. Budzisz, supra; Viking Refrigerator Co. v. Crawford, 84 Kan. 203 (114 P. 240, 35 L.R.A. (N.S.) 498, notes); Arduino v. Detroit, 249 Mich. 382
(228 N.W. 694); Harris v. Grayson, supra; Rembert v.
Edmondson, 99 Tenn. 15 (41 S.W. 935, 63 Am. St. Rep. 819); 1 Am. Jur. 882, § 155.
(b) The adverse possession of land by promoters or officers of a corporation may be tacked to the adverse possession of the corporation after its organization and incorporation. Gallupville Reformed Church v. Schoolcraft, 65 N.Y. 134; Bakersfield Town Hall Asso. v. Chester, 55 Cal. 98; Delaware Land Co. v. First  Central Presbyterian Church, 16 Del. Ch. 410
(147 A. 165); 2 C. J. S. 693, 694 (§ 130, n.).
3. Under the preceding rules, and the evidence stated in the opinion, the court did not err in directing the verdict in favor of the defendants in this action of ejectment, since the undisputed testimony showed a good prescriptive title outstanding in a corporation, by more than twenty years actual adverse possession in it and its predecessor in possession, immediately preceding the filing of the suit. Counsel for the plaintiff conceding in their brief that such possession was in good faith, no question as to the good faith of such possession need be determined.
4. It is unnecessary to consider the admissibility of the evidence to the admission of which exception is taken, since all of it related to possession before the proved twenty-year period, and the verdict was demanded without regard to such evidence.
                      No. 13451. NOVEMBER 14, 1940.
The executrix of the will of Alfred C. Blalock brought an action of ejectment, on June 30, 1937, against the executors of the will of Claude Hutcheson, for recovery of two lots containing an office building in Jonesboro. The plaintiff showed a paper title by virtue of recorded deeds, more than thirty years old, made to her predecessor in title. The defendants sought to show that this title had been superseded by a good prescriptive title from more than twenty years actual adverse possession of the property by themselves, the testator, and their predecessors in title or possession. They contend that such possession began, prior to the necessary twenty-year period, by virtue of the possession of Sims. It was shown that he was in possession of the property from 1903 until his death in 1912. The defendant sought to tack the possession of E. W. Hutcheson, their predecessor in title and possession, to the possession of Sims, but showed no sort of transfer of title or possession from Sims or the executors of his will. The testimony of a witness, merely that it was his "general understanding, . . with nothing to hang it on, . . just a general impression," that E. W. Hutcheson had bought the property from the executors of Sims, was wholly insufficient. However, this absence of evidence, relating to the period prior to 1915, was wholly immaterial, if the requisite possession was shown during the twenty years immediately preceding the filing of the suit. As to this pertinent period, the evidence was undisputed, that E. W. Hutcheson took actual possession of the property, and built a tie house, vault, and office building upon it during 1915 and 1917; that he "chartered and . . formed the Jonesboro Investment Company, and this property was put in it as part of the property" of the corporation; that the corporation was organized on February 5, 1918, and since its organization has remained in actual possession of the property, collected rents, and paid its taxes. The combined periods of the possessions of E. W. Hutcheson and the company thus exceeded twenty years before the filing of the suit in 1937. The requisite privity and right to tack such possession appears, under an application of the rules of the syllabus to the facts stated.
Although only the executors of Claude Hutcheson are named as defendants, and the Jonesboro Investment Company is not a *Page 172 
party, and although the only proved interest of the executors is that the testator had owned much stock in the company, and that the executors "have charge of the company," and are "in possession now," this is immaterial, since the outstanding prescriptive title, whether in the defendants or in the corporation, would defeat the action.
Judgment affirmed. All the Justices concur.